Exhibit 10.1

 

[logo.jpg] 

 

 



SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (the “Agreement”) sets forth the
agreement between William D. Smith (“You”) and UFP Technologies, Inc. (“UFP”)
regarding the termination of your employment and is made as of the date You sign
below.

 

By signing and returning this Agreement, you will be entering into a binding
agreement with UFP on the terms and conditions, including the release of claims,
set forth below. If you choose not to sign and return this Agreement, you shall
not receive the Severance Benefits described below. You will, however, receive
payment of all Earned Compensation through the Separation Date. If applicable,
You will continue to be covered under UFP’s medical, dental, and vision plans
until the end of the month, at which time you may elect to continue receiving
medical, dental and vision insurance pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) governing continuation of health insurance
coverage. Notification of your rights under COBRA and an election form, as well
as information regarding your enrollment under other UFP benefit plans will be
provided to you in the next 30 days by mail to the last address that you
provided to UFP.

 

1.            Separation Date. Your last day of employment with UFP will be
September 25, 2020 (the “Separation Date”). You will resign as an officer as of
that date and you acknowledge that from and after that date, you will have no
authority and shall not represent yourself as an employee or agent of UFP. Your
employment and all benefits associated with such employment will terminate on
the Separation Date, unless specifically stated otherwise in this Agreement.

 

2.            Earned Compensation. You will be paid through September 25, 2020,
at which time you will receive your final compensation check. This check will
include your wages for the last pay period and pay for all accrued but unused
Paid Time Off hours as of your Separation Date, less applicable withholdings and
deductions. You acknowledge that upon receipt of your final check you have been
paid in full for all wages, bonuses, commissions and other compensation due and
owing from UFP, including any accrued Paid Time Off hours.

 

3.            Severance Benefits. In exchange for the mutual covenants set forth
in this Agreement, subject to your compliance with the terms of this Agreement
and subject to UFP’s receipt of a fully-executed copy of this Agreement
(including the release), UFP agrees to provide you with the following Severance
Benefits (the “Severance Benefits”):

 

a.            Severance Pay equal to 21 weeks of base pay at your rate of pay on
the Separation Date, less applicable withholdings and deductions (“Severance
Pay”). Such Severance Pay will be payable in accordance with UFP’s regular
payroll schedule, over the same timeframe that such Severance Pay represents,
commencing no later than the next regularly scheduled payroll following the date
UFP receives the fully executed Agreement from You.

 

b.            If you elect COBRA continuation coverage, UFP will pay the premium
for October of 2020. After October, you may continue coverage at your own
expense or you may cancel coverage.

 

c.            You acknowledge and agree that, but for your execution of this
Agreement within the timeframe set forth herein, you would not be entitled to
any of the Severance Benefits provided in this Agreement.

 



 

  Employee Initials   ______________ 

 



 

4.            Return of UFP Property. You will return all UFP Property on or
before your Separation Date.

 

5.            Release of Claims. As a material inducement to UFP to enter into
this Agreement and in consideration for the Severance Benefits described in this
Agreement, to the fullest extent allowed by law, you are releasing UFP from any
and all claims you may have. This is intended to operate as a general release,
and the following paragraphs in no way limit the scope of the release but are
non-exhaustive examples of the types of claims being released.

 

You, individually and on behalf of your heirs, next of kin, estate, executors,
administrators, successors and representatives (collectively referred to as the
“Releasors”), hereby irrevocably and unconditionally remise, release, acquit and
forever discharge UFP Technologies, Inc., and its past, present and future
parent companies, subsidiaries, affiliates, divisions, and related entities, and
their respective past, present and future shareholders, directors, officers,
members, partners, principals, trustees, employees, agents, representatives,
insurers, predecessors, successors, and assigns (collectively referred to as
“Releasees”) from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorney’s fees and costs), of any nature whatsoever, known or unknown, which
the Releasors, or any of them, now have or claim to have or which the Releasors
at any time had or claimed to have had against the Releasees, or any of them, up
to the date of this Agreement, and particularly claims arising out of, related
to or in connection with your employment with UFP and/or termination thereof.

 

This release includes, but is not limited to, claims at common law or created by
federal, state or local statute, regulation or ordinance, including but not
limited to the Age Discrimination in Employment Act of 1967, 29 U.S.C. 621 and
the Older Workers’ Benefit Protection Act of 1990, as amended, the Civil Rights
Act of 1964, 42 U.S.C. 2000e-1 et seq., the Civil Rights Act of 1991, the Fair
Labor Standards Act, the Americans with Disabilities Act, the Employee
Retirement Income Security Act, and any and all state and local
anti-discrimination laws including but not limited to the Massachusetts Fair
Employment Practices Act (G.L. chapter 151B). Nothing in this Agreement prevents
you from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission (“EEOC”), the Massachusetts Commission
Against Discrimination (“MCAD”), or any other federal or state
anti-discrimination agency. You acknowledge, however, that you waive any right
to recover monetary benefits, claims for reinstatement, attorneys’ fees or costs
in connection with any such proceeding.

 

6.            Older Workers’ Benefit Protection Act Waiver. This Agreement is
intended to comply with the Older Workers Benefit Protection Act of 1990
regarding your waiver of rights under the Age Discrimination in Employment Act
(“ADEA”).

 

a.            You are specifically waiving your rights and claims under the
ADEA.

 

b.            The waiver of rights and claims under the ADEA does not extend to
any rights or claims arising after the date you execute this Agreement.

 



 

  2Employee Initials   ______________ 

 



 

c.            You acknowledge that you: (i) have carefully read and fully
understand all of the provisions of this Agreement; (ii) knowingly and
voluntarily agree to, and intend to be legally bound by, all of the terms set
forth in this Agreement; and (iii) that you are receiving Severance Benefits to
which you are not otherwise entitled.

 

d.            You acknowledge that the Company has advised you that due to
softer business activity in 2020 as a result of the COVID crisis, it has decided
to reduce labor costs. The group of employees considered for this reduction in
force (“RIF”) include employees in the Corporate department. Selection criteria
for employees included in the RIF was based on cost savings and the Company’s
business needs for the position. Exhibit A, which is attached, is a list of the
job titles that were considered, age of the employee and RIF status.

 

e.            You acknowledge that UFP has advised you to consult with an
attorney of your choice prior to signing this Agreement. You further acknowledge
that you have had the opportunity to consult with an attorney of your choice
with respect to all terms and conditions set forth in this Agreement and to have
the advice of counsel with respect to your decision to sign and enter into this
Agreement.

 

f.             You acknowledge that you have had forty-five (45) days to
consider the terms and conditions of this Agreement, to consult with counsel of
your choice, and to decide whether to sign and enter into this Agreement. If you
sign this Agreement prior to the expiration of the forty-five (45) day period,
you acknowledge that in doing so you will voluntarily waive the balance of the
forty-five (45) days permitted. The forty-five (45) day period will not be
extended due to negotiations or revisions to this Agreement.

 

g.            You have seven (7) days after executing this Agreement to revoke
your acceptance of it. Any such revocation must be received in writing within
the 7-day revocation period by:

 

UFP Technologies, Inc.

100 Hale Street

Newburyport, MA 01950

Attn.: Amy Concannon, Human Resources

 

The parties acknowledge and agree that this Agreement is neither effective nor
enforceable and neither party is obligated to perform the promises contained
herein in the event that the Agreement is revoked, or until expiration of the
7-day revocation period (the “Effective Date”).

 

7.Confidentiality; Non-disparagement. You expressly acknowledge and agree that:

 

a.You will comply with the terms of UFP’s Confidential Information Agreement,
which you may request a copy of at any time.

 

b.You will not disclose any information relating in any way to the terms of this
Agreement, except that you may disclose the terms to an immediate family member,
legal counsel or financial advisor, provided that any such individual to whom
disclosure is made agrees to be bound by these confidentiality obligations, and
as required by law, including but not limited to applying for unemployment
benefits.

 



 

  3Employee Initials   ______________ 

 



 

c.You have not and will not, at any time, including from the date of this
Agreement to the date of execution of this Agreement and at all times
afterwards, make any remarks or comments to anyone, whether orally or in
writing, which reasonably could be construed to be derogatory or disparaging
about UFP or any of its current or former affiliates, divisions, subsidiaries
and/or related entities, or any of their respective directors, officers,
employees, products or services, or which comments reasonably could be
anticipated to be damaging or injurious to the reputation or good will of same.
If you have failed to comply with this Section before execution of this
Agreement, the severance offer set forth in this Agreement may be rescinded,
even if you subsequently sign this Agreement.

 

8.            Breach. You agree that the Severance Benefits under this Agreement
shall be subject to immediate termination, forfeiture and/or repayment if you
take any action or engage in any conduct deemed by UFP to be in violation of
this Agreement including but not limited to your obligations under Section 7.
You further acknowledge that any breach of this Agreement by you will cause
irreparable damage to UFP, and that in the event of such breach, UFP shall be
entitled, in addition to monetary damages and to any other remedies available to
UFP under this Agreement and at law, to equitable relief, including injunctive
relief, and to payment by you of all costs and attorneys’ fees incurred by UFP
in enforcing the provisions of this Agreement.

 

9.            Cooperation. You agree to cooperate fully with UFP in any
transition, and/or the defense or prosecution of any claims or actions now in
existence or which may be brought or threatened in the future against or on
behalf of UFP, and any claim or action brought by UFP against any other entity.
You further agree that should you be contacted (directly or indirectly) by any
individual or entity about matters that may be adverse to the business interests
of UFP, you will promptly (within 48 hours) notify UFP of such contact including
who contacted you and the substance of any such contact.

 

10.         Miscellaneous. This Agreement shall not in any way be construed as
an admission by UFP that it has acted wrongfully or unlawfully in respect to
you, and UFP specifically denies the same. This Agreement constitutes the entire
agreement between you and UFP and supersedes all other agreements and
understandings, written and oral, with respect to your employment, its
termination and all related matters. This Agreement may not be modified,
supplemented, canceled or discharged in any manner except in a written document
signed by both parties. Should any part, term or provision of this Agreement be
determined by any tribunal, administrative agency or court of competent
jurisdiction to be illegal, invalid or unenforceable, the validity of the
remaining parts, terms or provisions shall not be affected thereby. This
Agreement shall be interpreted under the laws of the Commonwealth of
Massachusetts without consideration of its conflict of laws provisions. Any
action shall be filed exclusively in the state or federal courts of the
Commonwealth of Massachusetts.

 

11.         Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be considered an original, but all of which
shall constitute one Agreement.

 

 

 

 



 

  4Employee Initials   ______________ 

 



 

  UFP TECHNOLOGIES, INC.                   By: R. Jeffrey Bailly       President
and CEO

 

 

 

 

 

 

 

If you execute this Agreement prior to the end of the forty-five (45) day period
set forth above, by signing below, you acknowledge and agree that you have
waived the remainder of the forty-five (45) day period.

 

ACKNOWLEDGED AND AGREED:

 

 

    William D. Smith           Date  

 

 

 

 

 

 

 

 

 

 



  5Employee Initials   ______________ 



 

